PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Patent No. 10,056,114
Issue Date: August 21, 2018
Application No. 15/449,931
Filed: March 04, 2017
Attorney Docket No: 561222USDIV
For: SMALL-SCREEN MOVIE-WATCHING USING A VIEWPORT

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the request filed February 18, 2022, under 37 CFR 3.81(b)1 to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request complies with the requirements of 37 CFR 3.81(b), in that the processing fee of $140.00, the Certificate of Correction fee of $150.00, the Certificate of Correction Form No. PTO/SB/44 and a statement that the assignment was submitted for recordation prior to issuance of the patent have been received. Accordingly, the present request is GRANTED.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

Regarding the request for correction on page 1 after the attorney, agent, or firm will be handled by Certificates of Correction Branch and not the Office of Petitions.

See 37 CFR 1.4(2)(c)).

1.4(2)(c) Nature of correspondence and signature requirements.

(c) Since different matters may be considered by different branches or sections of the Office, each distinct subject, inquiry or order must be contained in a separate paper to avoid confusion and delay in answering papers dealing with different subjects. Subjects provided for on a single Office or World Intellectual Property Organization form may be contained in a single paper.


Telephone inquiries concerning this decision may be directed to Michelle R. Eason at  (571) 272-4231.    Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 756-1814.

	


/Kimberly Inabinet/
Kimberly Inabinet
Paralegal Specialist
Office of Petitions

	



    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.